                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              CIVIL ACTION NOS. 18-CV-4670
KEYSEAN L. KEYES,                                                     18-CV-4671
       Plaintiff.
                                                   FILED              18-CV-4692
                                                                      18-CV-4693
                                                   NOV 02 2018        18-CV-4709

                                              :~~~                    18-CV-4714

                            ~               ORDER

       AND NOW,     this~     day of November, 2018, upon consideration of PlaintiffKeysean

L. Keyes' Motions to Proceed In F'orma Pauperis, her Complaints in the above civil actions, and

other pending Motions in the above cases, it is ORDERED that:

       1.      Keyes is GRANTED leave to proceed informa pauperis in the above cases.

       2.      The Complaints in the above cases are DISMISSED with prejudice for the

reasons discussed in the Court's Memorandum. Keyes may not file any amended complaint in

the above cases, as the Court has determined that amendment would be futile.

       3.      All pending Motions filed in the above cases are DENIED.

       4.      Within thirty (30) days of the date of this Order, Keyes shall show cause why she

should not be enjoined from filing any more civil, in forma pauperis, non-habeas cases in this

Court that concern her underlying criminal case in Nassau County, or that name the Defendants

she has already named in Complaints addressed by this Memorandum. If Keyes fails to file a

response, she may be enjoined from future filings in this Court without further notice.

               5. The Clerk of Court shall CLOSE the above cases.




                                                   THIA M. RUFE, J.
